Citation Nr: 9908088	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a left knee condition, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION


The veteran had active military service from November 1956 to 
September 1960 and from June 1971 to October 1973.


This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Hartford, Connecticut 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 20 percent for a left 
knee condition.  The veteran testified at a personal hearing 
in October 1996.  In January 1997, the hearing officer 
confirmed the denial.  The veteran was informed of this 
decision in a January 1997 supplemental statement of the 
case.



REMAND

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  Service 
connection has been granted for the veteran's left knee 
condition.  The most recent VA examination of December 1996 
reflects that the right knee was evaluated.  Other medical 
evidence of record shows that the veteran has bilateral knee 
problems.  While there is an abundance of medical evidence in 
the claims folder, the Board cannot be certain that the 
severity of the veteran's service-connected disability was 
properly evaluated and reported.  For example, the evidence 
is unclear as to whether the recommended surgery is for the 
veteran's service-connected left knee condition or for his 
right knee pain.  Accordingly, a remand is necessary for a 
thorough and contemporaneous medical examination to determine 
the current severity of the veteran's service-connected left 
knee condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the left knee condition.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his left knee condition.  
All indicated studies should be performed 
and all clinical findings reported in 
detail, including degrees of flexion and 
extension, nonunion and malunion 
requiring brace, etc.  The examiner 
should include opinions on the severity 
of the left knee condition, including 
recurrent subluxation or lateral 
instability, locking, effusion, and any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness, and whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination. The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  After the above development, the RO 
should review the claim for entitlement 
to an increased rating for a left knee 
condition.  If the decision is adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 5 -


